818 F.2d 867
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George Howard WILLIAMS, Petitioner-Appellant,v.John D. REES, Warden, Respondent-Appellee.
No. 86-6248.
United States Court of Appeals, Sixth Circuit.
May 20, 1987.

Before JONES and RYAN, Circuit Judges;  and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Appellant moves for appointment of counsel on appeal from the district court's order which denied his petition for a writ of habeas corpus (28 U.S.C. Sec. 2254) as a successive petition and as an abuse of the writ.  Upon consideration of the record and appellant's brief, the panel unanimously agrees that oral argument is unnecessary.  Rule 34(a), Federal Rules of Appellate Procedure.


2
The district court did not abuse its discretion in dismissing the petition.  Kuhlmann v. Wilson, 106 S.Ct. 2626, 2628, n.18 (1986).  Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.  The motion for appointment of counsel is denied.